ON MOTION DOB REHEARING
May 29, 1936
Mr. Justice Wole
delivered the opinion of the court.
At the hearing, from something said by counsel, we formed the impression, perhaps erroneously, that if the case was decided in favor of the Government on the question of the validity of the act involved, it was unnecessary to discuss the failure of the appellants to accompany certain receipts with the complaint. The appellants now practically ask us to cover this matter and on further consideration we are of the opinion that this was an adjective matter which, if decided in favor of the Government, would have don© away with the necessity of considering the case on the merits. Our general impression is in favor of the appellants and we shall briefly state why.
The complaint contained the following averment in each of its three causes of action:
“ . . . whereupon they made payment of such fees in the sum of . . '. to the defendant, under protest as to $65.00 for each one of said licenses, or the total sum of . . . under which conditions the same were issued by the defendant to them in the name of their aforesaid agent, for the said quarter; and that, in accordance with *868tbe regulations of tbe defendant applied by his Department and tbe law then in force, such payment under protest was noted on each of said licenses which, upon their expiration on June 30, 1933, were taken away by the defendant, and that, in conformity with the said law and regulations, no receipts for the fees thus paid were issued or delivered by the defendant to the plaintiffs herein nor to their aforesaid agent, for which reason the receipts required by the law governing this action are not attached to the within complaint; and the plaintiffs further allege that the said sum of . . . has not been paid to them either wholly or partially.”
The Treasurer demurred to the facts alleged. The lower court upheld the demurrer on the ground that the filing of the receipts together with the complaint was mandatory under section 5 of Act No. 8 of 1927, and that th;e plaintiffs’ averment, supra, was insufficient inasmuch as it did not allege the destruction of the receipts or the defendant’s refusal to supply copies thereof.
After examining the Act of 1927, supra, we feel that the intention of the Legislature was that payments of taxes should be made under protest if an action was to be brought for their recovery. The presentation of a receipt, to our mind, is a requisite, the fulfillment of which would obviate the necessity of proving the involuntary nature of the payment, but never should its absence, when there is an allegation of payment under protest and of justification for the non-production of,the receipt, render the complaint demur-rable. We hold, therefore, that what took place was equivalent to the presentation of the receipts or the Treasurer waived this necessity and that their actual presentation became unimportant.
With this explanation the so-called motion for reconsideration will be overruled.
Mr. Justice Córdova Dávila took no part in the decision of this case.